             THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
          CRIMINAL CASE NO. 1:17-cr-00062-MR-WCM-4


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
         vs.                    )                      ORDER
                                )
                                )
JAMES JEREMIAH TONEY,           )
                                )
                   Defendant.   )
_______________________________ )

     THIS MATTER is before the Court on the Government’s Motion to Seal

[Doc. 130].

     The Government moves the Court for leave to file under permanent

seal the BOP medical records [Doc. 131] filed in support of its Response to

the Defendant’s Motion for Compassionate Release. For grounds, counsel

states that the medical records contain highly personal and confidential

material concerning the Defendant’s medical conditions. [Doc. 130].

     Before sealing a court document, the Court must “(1) provide public

notice of the request to seal and allow interested parties a reasonable

opportunity to object, (2) consider less drastic alternatives to sealing the

documents, and (3) provide specific reasons and factual findings supporting



    Case 1:17-cr-00062-MR-WCM Document 132 Filed 10/05/20 Page 1 of 3
its decision to seal the documents and for rejecting the alternatives.”

Ashcraft v. Conoco, Inc., 218 F.3d 288, 302 (4th Cir. 2000). In the present

case, the public has been provided with adequate notice and an opportunity

to object to the Government’s motion. The Government filed its motion on

September 23, 2020, and such motion has been accessible to the public

through the Court’s electronic case filing system since that time. Further, the

Government has demonstrated that the subject medical records contain

sensitive information concerning the Defendant and that the public’s right of

access to such information is substantially outweighed by the Defendant’s

competing interest in protecting the details of such information. See United

States v. Harris, 890 F.3d 480, 492 (4th Cir. 2018). Finally, having

considered less drastic alternatives to sealing the documents, the Court

concludes that sealing of these medical records is necessary to protect the

Defendant’s privacy interests.

      IT IS, THEREFORE, ORDERED that the Government’s Motion to Seal

[Doc. 130] is GRANTED, and the medical records submitted in support of

the Government’s Response [Doc. 131] shall be filed under seal and shall

remain under seal until further Order of the Court.




                                      2



     Case 1:17-cr-00062-MR-WCM Document 132 Filed 10/05/20 Page 2 of 3
IT IS SO ORDERED.
                      Signed: October 5, 2020




                                   3



Case 1:17-cr-00062-MR-WCM Document 132 Filed 10/05/20 Page 3 of 3
